Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dierker et al. (EP 0 433 858 A2) hereinafter Dierker in view of Mutschler et al. (US 2007/0034787 A1) hereinafter, Muschler.
	Dierker teaches a vehicle (Figure 8), comprising: a front drivable section (tractor 12), comprising: a first connector (fifth wheel 34) coupled to a chassis of the front drivable section, wherein the first connector is located towards a rear region of the first drivable section; and a rotary encoder assembly, comprising: a base surface coupled to a surface located below the first connector (base of housing 252 mounted to tractor 12 below fifth wheel 34); a housing (housing 252) that includes a first end that is at least partially open (upper end) and a second end (lower end) that is opposite to the first end, wherein the second end of the housing is connected to the base surface; and a rotary encoder (magnet 250 and sensor 260), wherein the rotary encoder includes a rotatable shaft (magnet 250 rotate with the king pin), and wherein a top of the rotatable shaft located away from the rotary encoder is coupled to one or more magnets (see Figure 9A, Col. 14, Lines 19-27). However, Dierker does not teach a removable housing cap.
	Muschler teaches that the first end of the housing (housing 16) is coupled to a housing cap (covering cap 19); and a rotary encoder (rotary encoder 10) that is located in the housing in between the base surface and the housing cap, wherein the rotary encoder includes a rotatable shaft (drive shaft 12) that protrudes from a first hole located in the housing cap (see Figure 1 and paragraph [0031]).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Dierker’s device, in view of Muschler, with a removable cap. Doing so would enable easier maintenance for the internal parts. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dierker et al. (EP 0 433 858 A2) in view of Mutschler et al. (US 2007/0034787 A1) and further in view of Sielhorst et al. (US 2020/0331441 A1) hereinafter, Sielhorst.
	Regarding claim 16, Dierker in view of Muschler teaches the vehicle of claim 1. However, Dierker in view of Muschler does not teach that the rotary encoder is connected to a movable cable, and wherein the base surface includes a second hole located within a region where the housing is connected to the base surface such that at least some portion of the movable cable enters the housing via the second hole.
	Sielhorst teaches that the rotary encoder (sensor device 10) is connected to a movable cable (wired connection of the sensor device 10 to the on-board network N), and wherein the base surface includes a second hole located within a region where the housing is connected to the base surface such that at least some portion of the movable cable enters the housing via the second hole (see Figure 5, paragraph [0177]).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Dierker ‘s device, in view of Sielhorst, with a movable cable. Doing so would ensure secure coupling during relative movement of the trailer with respect to the tractor.
	Regarding claim 17, Deirker teaches all the features of claim 17 except a base surface comprising a plurality of holes located at close to an edge of the base surface. 
	Sielhorst teaches a base surface (holding plate 41) comprising a plurality of holes (passage openings 43) located at close to an edge of the base surface (see Figure 7). 
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Dierker’s device, in view of Sielhorst, with a base surface comprising a plurality of holes located at close to an edge of the base surface. Doing so would enable secure coupling of the rotary assembly to the tractor chassis.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dierker et al. (EP 0 433 858 A2) in view of Mutschler et al. (US 2007/0034787 A1) and further in view of Sielhorst et al. (US 2020/0331441 A1) hereinafter, Sielhorst as applied to claim 17 above, and further in view of Junji et al. (JP 2010-117207 A) hereinafter, Junji.
	The combination of Dierker in view of Muschler and further in view of Sielhorst teaches all the limitations of claim 19 except that the second hole in the base station includes a low-friction grommet through which the movable cable is connectable to the rotary encoder.
	Junji teaches that the second hole in the base station includes a low-friction grommet (grommet 20) through which the movable cable (lead wires 91) is connectable to the rotary encoder (Figure 1).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Dierker’s device, in view of Junji with a grommet through which the movable cable is connectable to the rotary encoder. Doing wo would protect the wires from wear and tear.
Allowable Subject Matter
Claims 2-15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 teaches that the rotary encoder is coupled to the housing cap via a plurality of non- rigid compressible couplings that include a plurality of shoulder screws. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 18 teaches that the top of the rotatable shaft is coupled to the one or more magnets via a shaft adapter. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 20 teaches that the first hole located in the housing cap includes a low-friction grommet through which at least some of the rotatable shaft protrudes from the first hole in the housing cap. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611               


/JACOB B MEYER/Primary Examiner, Art Unit 3618